DETAILED ACTION
This Office Action is in response to Application filed July 2, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I and Species 1 drawn to the embodiment shown in Fig. 1 of current application, claims 1-3, in the reply filed on May 17,2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: “a substrate” should be replaced with “the (said) substrate” on line 3 to avoid indefiniteness.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear whether “the semiconductor epitaxial structure” recited on lines 7-8 consists of the claimed substrate, nucleation layer, buffer layer, semiconductor layer, barrier layer and cap layer, because (a) the claimed “bowing of the semiconductor epitaxial structure” would inherently depend on what is included in the “semiconductor epitaxial structure”, and (b) if, for example, additional layers such as a contact layer, an additional barrier layer, additional cap layer, an electron blocking layer, another nucleation layer, another buffer layer, etc. are included in the “semiconductor epitaxial structure”, the claimed “bowing of the semiconductor epitaxial structure” would have a different value, and the claimed maximum or minimum value should be represented by a different formula than claimed.
(2) Also regarding claim 1, it is not clear whether there is any distinction between the nucleation layer recited on line 3, the buffer layer recited on line 4, and the semiconductor layer recited on line 5, because (a) the formula recited on lines 11-16 depends on the thicknesses of the nucleation layer, the buffer layer and the semiconductor layer, (b) however, Applicants do not specifically claim what the nucleation layer, buffer layer and semiconductor each refers to, what they are made of, and whether they are distinct from each other, (c) for example, the terms “a nucleation layer” and “a buffer layer” have been commonly used interchangeable terms in semiconductor industry, and therefore, a nucleation layer can be labeled as a buffer layer, and vice versa, in which case, a single semiconductor epitaxial structure may or may not meet the claim limitations, depending on how individual layers are labeled, (d) for another example, when there are three or more layers between the substrate and the semiconductor layer, there would be following situations: (i) the bottommost layer may be labeled as the nucleation layer and the second bottommost layer may be labeled as the buffer layer, (ii) the bottommost layer may be labeled as the nucleation layer and the third bottommost layer may be labeled as the buffer layer, (iii) the second bottommost layer may be labeled as the nucleation layer and the third bottommost layer may be labeled as the buffer layer, and so on, and therefore, when there are three or more layers between the substrate and the semiconductor layer, claim 1 would be indefinite since one of ordinary skill in the art cannot determine which layer should correspond to the claimed nucleation layer and which layer should correspond to the claimed buffer layer, and (e) furthermore, a semiconductor material can be interpreted to have the claimed buffer layer as the bottom portion of the semiconductor material, and the claimed semiconductor layer as the top portion of the semiconductor material since Applicants do not specifically claim whether there is any distinction between the buffer layer and the semiconductor layer in the first place, in which case, even for a single semiconductor epitaxial structure, the formula recited on lines 11-16 may or may not be met depending on how to label portions of the semiconductor material as the buffer layer and the semiconductor layer.
(3) Further regarding claim 1, it is not clear whether the limitation “a bowing of the semiconductor epitaxial structure” recited on lines 7-8 really is “a bowing of the semiconductor epitaxial structure” that comprises the substrate, nucleation layer, buffer layer, semiconductor layer, barrier layer and cap layer, because (a) the formula recited on lines 11-16 depends on only three layers of the nucleation layer, buffer layer and semiconductor layer, (b) in this case, Applicants may have implied that, however thin or thick the substrate, barrier layer and cap layer may be, whatever material composition they may have, and however large their diameter may be, the claimed “bowing of the semiconductor epitaxial structure” would remain the same when the thicknesses of the nucleation layer, buffer layer and semiconductor layer are the same according to the formula recited on lines 11-16, and (c) however, this implication of claim 1 does not appear to reflect the reality where the substrate, barrier layer and cap layer are very thick and/or apply very large tensile or compressive stress to the underlying or overlying layer stack structure.
(4) Still further regarding claim 1, it is not clear whether the claimed nucleation layer, buffer layer and semiconductor layer are responsible for “a bowing of the semiconductor epitaxial structure” recited on lines 7-8, because (a) the epitaxial growth and cooling conditions should be at least partially responsible for “a bowing of the semiconductor epitaxial structure”, and (b) however, Applicants claim “a bowing of the semiconductor structure” in terms of the thicknesses of the nucleation layer, buffer layer and semiconductor layer without any regard to the material composition of the nucleation layer, buffer layer and semiconductor layer, and their growth conditions and cooling condition of the completed semiconductor epitaxial structure.
(5) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the material composition of the nucleation layer, buffer layer and semiconductor layer, and the radius/diameter of the substrate, because while Applicants claim “a bowing of the semiconductor epitaxial structure” recited on lines 7-8 in terms of the thickness of the nucleation layer, buffer layer and semiconductor layer as recited on lines 11-16, the “bowing of the semiconductor epitaxial structure” should also depend on other parameters including the material composition of the nucleation layer, buffer layer and semiconductor layer, and the radius/diameter of the substrate since different materials would apply different types and magnitudes of stress, thus  behaving differently when they are epitaxially grown and cooled, and a larger substrate would result in a larger bowing of the semiconductor epitaxial structure.
(6) Still further regarding claim 1, it is not clear whether the limitation “in a case where a bowing of the semiconductor epitaxial structure is less than or equal to +/- 30 µm” recited on lines 7-8 is conditional, and therefore, the limitations recited on lines 8-16 do not need to be satisfied when “a bowing of the semiconductor epitaxial structure is” greater +/- 30 µm, which may be the case when the substrate has a large diameter, which Applicants do not claim.
(7) Further regarding claim 1, it is not clear what “a maximum value or a minimum value of a ratio of a thickness of the semiconductor layer to a thickness of the buffer layer” recited on lines 8-10 refers to, because (a) once a semiconductor epitaxial structure is formed, the “ratio of a thickness of the semiconductor layer to a thickness of the buffer layer” is set, and cannot be altered, and (b) in addition, it is not clear how “a maximum value” and “a minimum value” are respectively defined by the single formula.
(8) Still further regarding claim 1, it is not clear how “a maximum value or a minimum value of a ratio of a thickness of the semiconductor layer to a thickness of the buffer layer” recited on lines 8-10 can be represented by the formula recited on line 11, because (a) when the formula corresponds to a maximum value, the “ratio of a thickness of the semiconductor layer to a thickness of the buffer layer” can be any value all the way down to (nearly) zero since there is no minimum value claimed in this case, and (b) when the formula corresponds to a minimum value, the “ratio of a thickness of the semiconductor layer to a thickness of the buffer layer” can be any value such as an arbitrarily large value all the way to infinity.
(9) Regarding claims 1 and 2, it is not clear whether the formula Y recited on line 11 is a correct one, because (a) Applicants simply claim numerical values of a, b and c in claim 2, (b) however, in this case, Y and “aX1-bX2+cX3” have different units, and they cannot be equal to each other, since Y is a ratio and thus is a numerical value without any unit, while aX1-bX2+cX3 has a unit of “nm”, and (c) therefore, when one of ordinary skill in the art does the dimensional analysis on the claimed formula, the formula recited on line 11 does not make sense mathematically.
(10) Still further regarding claim 1, it is not clear how the thickness of the nucleation layer X1 can be zero as recited in claim 11, because Applicants cannot claim that the semiconductor epitaxial structure comprises a nucleation layer as recited on line 3, and then the thickness of the nucleation layer X1 can be zero as implied on line 11.
(11) Still further regarding claim 1, it is not clear what values of a, b and c recited on line 13 can be, how they are selected, and whether all of them can be zero, because Applicants do not specifically claim what the values of a, b and c are; in this case, the minimum or maximum value can be zero when a = b = c = 0.
(12) Still further regarding claim 1, it is not clear what the limitation “between the maximum value or the minimum value” recited on lines 15-16 refers to, because (a) this limitation is not grammatically correct since for one to use the preposition “between” there should be two values such as “between A and B”, and (b) however, Applicants claim “between A or B” by the limitation cited above.
(13) Still further regarding claim 1, it is not clear what the limitation “a maximum value or a minimum value of a ratio of a thickness of the semiconductor layer to a thickness of the buffer layer is represented as a formula of: …, and Y is the ratio of the thickness of the semiconductor layer to the thickness of the buffer layer (X3/X2) and falls between the maximum value or the minimum value” recited on lines 8-15 refers to, because (a) while the limitation recited on lines 8-14 claims the maximum or minimum value represented as Y, the limitation recited on lines 14-16 claims that the Y value “falls between the maximum value or the minimum value”, and (b) therefore, Applicants do not claim any formula for the maximum value or the minimum value by the latter limitation.
Claims 2 and 3 depend on claim 1, and therefore, claims 2 and 3 are also indefinite.
(14) Regarding claim 2, it is not clear how the maximum value of the ratio of the thickness and the minimum value of the ratio of the thickness can be “obtainable by the formula” for the claimed values of a, b and c, because (a) as discussed above, Applicants claim that “Y … falls between the maximum value or the minimum value” on lines 14-16 of claim 1, and (b) in other words, while Applicants claim that the ratio of the thickness, i.e. Y, is between the maximum value or the minimum value in claim 1, Applicants also claim that the maximum value or the minimum value is obtainable by using the certain values of a, b and c in the formula of Y.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Su et al. (US 9,806,183)
Regarding claims 1 and 3, Su et al. disclose a semiconductor epitaxial structure (Fig. 1), comprising: a substrate (102; base substrate); a nucleation layer (104; nucleation layer) disposed on a substrate; a buffer layer (106; buffer or stress control structure) disposed on the nucleation layer; a semiconductor layer (channel layer portion of double heterostructure field effect transistor or DHFET 110) disposed on the buffer layer; a barrier layer (another layer of DHFET 110 surrounding channel layer portion) disposed on the semiconductor layer, because “a double heterostructure field effect transistor” would inherently include one channel layer sandwiched by two semiconductor layers functioning as barrier layers since Applicants do not specifically claim what “a barrier layer” refers to; and a cap layer (120; passive cap layer) disposed on the barrier layer, wherein in a case where a bowing of the semiconductor epitaxial structure is less than or equal to +/-30 µm, a maximum value or a minimum value of a ratio of a thickness of the semiconductor layer to a thickness of the buffer layer is represented as a formula of:
Y=aX1-bX2+cX3, X1≥0 nm, X2≥750 nm, X3≥515 nm,
wherein X1 is a thickness of the nucleation layer, X2 is the thickness of the buffer layer, X3 is the thickness of the semiconductor layer, a, b and c are constants respectively, and Y is the ratio of the thickness of the semiconductor layer to the thickness of the buffer layer (X3/X2) and falls between the maximum value or the minimum value, all of which are indefinite limitations as discussed above under 35 USC 112(b) rejections (claim 1), wherein the maximum value is between 0.89 and 1.99, and the minimum value is between 0.29 and 0.56, because (a) as discussed above under 35 USC 112(b) rejections, it is not clear how the maximum and minimum value are defined, and (b) therefore, the maximum and minimum value can be arbitrarily assigned to be in the claimed ranges (claim 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 9,806,183)  The teachings of Su et al. are discussed above.
Su et al. further disclose for the semiconductor epitaxial structure according to claim 1 that the maximum value of the ratio of the thickness of the semiconductor layer (channel layer portion of DHFET 110) to the thickness of the buffer layer (106) is obtainable by the formula when a is 0.098167, b is 0.008583 and c is 0.005652, which is indefinite as discussed above under 35 USC 112(b) rejections, and the minimum value of the ratio of the thickness of the semiconductor layer to the thickness of the buffer layer is obtainable by the formula when a is 0.09546, b is - 0.003735 and c is -0.012168, which is also indefinite as discussed above under 35 USC 112(b) rejections.
Su et al. differ from the claimed invention by not showing that the thickness of the nucleation layer is between 0 nm and 36 nm, the thickness of the buffer layer is between 750 nm and 1755 nm, and the thickness of the semiconductor layer is between 515 nm and 1491 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thicknesses of the nucleation layer, buffer layer and semiconductor layer disclosed by Su et al. can respectively be in the claimed ranges, because (a) as discussed above under 35 USC 112(b) rejections, Applicants do not specifically claim what the nucleation layer, buffer layer and semiconductor layer each refers to, (b) therefore, a portion of a semiconductor layer can be referred to be the nucleation layer, buffer layer and semiconductor layer, and the nucleation layer, buffer layer and semiconductor layer can each have the thicknesses within the claimed ranges, and (c) in another interpretation, the thicknesses of the nucleation layer and buffer layer should be controlled to optimize the quality, strain and defect density of the semiconductor layer, and the thickness of the semiconductor layer should be controlled to optimize the electrical and electronic characteristics of the semiconductor layer when the semiconductor layer is used as a channel layer of the DHFET.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 10,438,794)
Ikuta et al. (US 2015/0340230)
Zhao et al. (US 10,818,491)
Zhao (US 10,192,959)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J. K./Primary Examiner, Art Unit 2815                               /JAY C KIM/                                                                                        Primary Examiner, Art Unit 2815                                                                                                                                                                                                                                May 20, 2022